      Case 2:21-cv-00157-KJM-KJN Document 4 Filed 03/25/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   BRODERICK J. WARFIELD,                            No. 2:21-cv-00157-KJM-KJN PS

12                       Plaintiff,                    ORDER

13            v.                                       (ECF No. 1, 2, 3)

14   ATTORNEY GENERAL STATE OF
     CALIFORNIA, et al.,
15
                         Defendants.
16

17            On February 11, 2021, the magistrate judge filed findings and recommendations (ECF No.

18   3), which were served on the parties and which contained notice that any objections to the

19   findings and recommendations were to be filed within fourteen (14) days. No objections were

20   filed.

21            The court presumes that any findings of fact are correct. See Orand v. United States,

22   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed

23   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law

24   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court

25   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be

26   supported by the record and by the proper analysis.

27   /////

28   /////
                                                      1
     Case 2:21-cv-00157-KJM-KJN Document 4 Filed 03/25/21 Page 2 of 2


 1     Accordingly, IT IS HEREBY ORDERED that:
 2     1. The findings and recommendations (ECF No. 3) are ADOPTED IN FULL;
 3     2. Plaintiff’s claims are DISMISSED, and leave to amend is DENIED; and
 4     3. The Clerk of Court is directed to CLOSE this case.
 5   DATED: March 24, 2021.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
